Citation Nr: 1809671	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a gynecological disorder, to include status post hysterectomy, cervical carcinoma.

4.  Entitlement to service connection for a lung disability, claimed as due to exposure to asbestos.

5.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1990 and from November 2001 to October 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issues on appeal.


Entitlement to Service Connection for a Low Back and Neck Disability

The Veteran contends that she has a current low back disability and a current neck disability that are etiologically related to her active service.  Specifically, she testified that while stationed in Japan she fell and landed on her knees and hands.  She further testified that the following day she got checked up and was diagnosed with low back and neck problems.  See October 2017 Board hearing transcript.  A review of the Veteran's service treatment records reveals that she was seen for low back pain and neck pain in July 2002 after falling.  

The Veteran was provided a VA examination relating to her low back and neck claims in September 2012.  The VA examiner diagnosed the Veteran with intervertebral disk at C6-7 and endplate prosthesis.  She was also diagnosed with sacroiliitis and intervertebral disc syndrome.  Thus, the Veteran has a current diagnosis of a low back disability and a neck disability.  The VA examiner opined that the Veteran's low back and neck disabilities clearly and unmistakably existed prior to service and were aggravated beyond their natural progression by an in-service injury, event or illness.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1110, 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2017).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the veteran's claim is one for service connection.

Concerning whether a disability was "noted" on enlistment, the Board notes that the Veteran had two separate periods of active service.  The Veteran was provided an entrance examination in March 1985, prior to her first period of active service.  The Veteran's entrance examination does not note a neck or low back condition.  Therefore, the Board finds that neither a low back condition nor a neck condition were "noted" on examination.  See 38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245.  As a result, the presumption of soundness attaches to the Veteran's April 1985 to April 1990 period of active service.

As to the Veteran's November 2001 to October 2002 period of active service,   neither an enlistment report of medical examination nor a report of medical history are associated with the service medical treatment records relating to an entrance examination.  The Board recognizes that if a veteran was not examined on entrance into active service, the presumption of soundness does not attach.  See Crowe, 7 Vet. App. at 245; Smith v. Shinseki, 24 Vet. App. 40 (2010).  Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Thus, the Board finds that a low back disability or neck disability were not "noted" on examination, prior to the Veteran's November 2001 to October 2002 period of active service, and the presumption of soundness attaches.  See 38 C.F.R. § 3.304 (b).

Thus, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's low back disability and neck disability were both pre-existing and not aggravated by her periods of active service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096. 

The Veteran was provided a VA addendum opinion regarding her low back disability and neck disability in December 2012.  The VA examiner reviewed the record.  The VA examiner stated he was "uncomfortable with the question being asked" and that medical records indicate that the Veteran did not have back or neck pain prior to military service.  The VA examiner further stated that the Veteran's low back and neck pain began during service in 2000.  The Board notes that the Veteran's first period of service ended in 1990 and that her second period of active service began in November 2001.  Therefore, the December 2012 VA addendum opinion appears to have been based on an inaccurate understanding of the record, and does not reflect the Veteran's actual dates of service.  Therefore, the December 2012 VA addendum opinion is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  

The Veteran was provided a second VA addendum opinion in February 2013.  The VA examiner reviewed the record and opined that the Veteran's low back disability and neck disability clearly and unmistakably preexisted her active service and it is less likely than not that her low back and neck disabilities were aggravated beyond their natural progression by an in-service injury, event or illness.  

The Board finds that the February 2013 VA examination is also inadequate for adjudicating the Veteran's low back and neck claims.  See Barr, 21 Vet. App. at 312.  Significantly, the examiner used the incorrect "less likely than not" standard when addressing the likelihood of in-service aggravation of a preexisting condition, as opposed to the correct and more stringent "clear and unmistakable evidence" standard.  Crucially, when addressing the issue of entitlement to service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  This distinction is important, because "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 141 (2003).  As such, the Veteran should be provided a new VA addendum opinion that uses the correct evidentiary standard.   

VA's duty to assist the Veteran includes obtaining thorough and contemporaneous examinations where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether the Veteran's low back and neck disabilities clearly and unmistakably preexisted her periods of active service, and if so, whether clear and unmistakable evidence shows that the conditions were not aggravated by service.   

Entitlement to Service Connection for Gynecological Disorder

The Veteran contends that she had a hysterectomy that was directly related to injuries she suffered while on active duty.  Specifically, she contends that in December 1987 she had endometriosis that led to a hysterectomy.  See VA Form 9, received June 2014.  A review of the Veteran's service treatment records reveals that she had an endometrial biopsy done for menometorrhagia during her active service.  Additionally, in 1987, during her active service, the Veteran was provided a laparoscopy which showed endometriosis.  

The Veteran was provided a VA examination in September 2012 related to her claim for entitlement to service connection for status post hysterectomy.  The Veteran reported that she had a hysterectomy in 2005.  Additionally, the VA examiner diagnosed the Veteran with vaginitis.  The VA examiner did not provide an opinion as to whether the Veteran's status post hysterectomy was etiologically related to her active service.  

The Veteran was provided a VA addendum opinion in December 2012.  The VA examiner reviewed the record and stated that the Veteran's hysterectomy/cervical carcinoma condition began during her active service.  However, just as with the December 2012 low back and neck opinion, the VA examiner mistakenly reported the Veteran's dates of active service and thus the opinion appears to have been based on an inaccurate understanding of the record.  Therefore, the December 2012 VA addendum opinion is inadequate for decision-making purposes.  See Barr, 21 Vet. App. at 312; See Reonal, 5 Vet. App. at 460-61.

The Veteran was provided a VA addendum opinion in February 2013.  The VA examiner reviewed the record and opined that the Veteran's status post hysterectomy did not clearly and unmistakably exist prior to active service.  However, the VA examiner did not provide an opinion as to whether the Veteran's status post hysterectomy and cervical carcinoma were directly related to active service.  As such, an addendum opinion is required in order to determine whether the Veteran's status post hysterectomy and cervical carcinoma are etiologically related to her active service.       

Entitlement to Service Connection for a Heart Disability

Regarding the Veteran's claim for entitlement to service connection for a heart disability, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination.  Here, a November 2017 progress note, from her private physician, reflects that she suffers from premature ventricular contractions (PVCs).  Additionally, the Veteran's service treatment records reflect that the Veteran complained of chest tightness and had PVCs.  Furthermore, the Veteran's private physician stated her PVCs are related to her active service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for examination.   

Entitlement to Service Connection for a Lung Disability

The Veteran contends that she currently has a lung disability that is due to in-service exposure to asbestos.  The Veteran has alleged that she was exposed to asbestos due to her military operations specialty (MOS) as a jet engine mechanic.  See, VA Form 9 received June 2014.  

The medical evidence of record shows that the Veteran has symptoms of chest pain, cough, dyspnea, palpitations and shortness of breath.  In addition, the Veteran was diagnosed with calcified lung nodules.  The Veteran's military personnel records confirm that she was a jet engine mechanic.   

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C. VAOPGCPREC 4-00 (2000).

With respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The evidence here does not show, and the Veteran does not contend, that her claimed lung condition first manifested during active service.  Rather, the Veteran asserts that her lung condition was the result of exposure to asbestos during the performance of her military occupation specialty.  To this end, the Board notes that the Veteran's in-service occupation may permit a finding that it is at least as likely as not that she was exposed to asbestos.  Given the assertions with regard to asbestos exposure in service, the AOJ should complete the development set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 ) and Part IV.ii.1.H.29.a (July 20, 2009).  Then, the Veteran should be provided with a VA examination to determine the likely etiology of all currently diagnosed respiratory disabilities.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verity the Veteran's allegation that she was exposed to asbestos while serving as a jet engine mechanic, to specifically include seeking information as to whether the Veteran's military occupational specialty of jet engine mechanic and related duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which her duties would have exposed her to asbestos.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of her low back disability and neck disability.  Provide a copy of this remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability and/or neck disability had their onset during service or are causally or etiologically related to her April 1985 to April 1990 period of active service.  

b)  If not, express an opinion as to whether the Veteran's low back disability and/or neck disability clearly and unmistakably preexisted the Veteran's entrance into active service from November 2001 to October 2002 and; if so, whether such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  Any such clear and unmistakable evidence must be identified.

c)  If the examiner deems that the Veteran's low back disability and/or neck disability did not clearly and unmistakably preexist her November 2001 to October 2002 period of active service, is it at least as likely as not (50 percent or greater probability) that her low back disability and/or neck disability had their onset during service or are causally or etiologically related to the November 2001 to October 2002 period of active service.

The VA examiner must address the July 2002 service treatment record reflecting a low back and neck injury.  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

3.  After completion of the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of any gynecological condition.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for each gynecological condition demonstrated since service, found on current examination, or in the record.

b)  For each gynecological disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or otherwise etiologically related to the Veteran's service, to include her in-service treatment for endometriosis.

4.  After completion of the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for each heart disability demonstrated since service, found on current examination, or in the record.  

b)  For each heart disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.

5.  After completion of the first remand directive, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed lung condition.  Provide a copy of the record and this remand to the VA examiner for review.  The examiner must specify in the report that the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Identify all lung disabilities found to be present, and specifically indicate whether the Veteran has an asbestos-related lung condition.

b)  For each diagnosed lung disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such is related to the Veteran's active service, to include her alleged in-service exposure to asbestos.   

A complete rationale should be provided for all opinions given.  

6.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection for a low back disability, neck disability, gynecological disability, heart disability and/or lung disability may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




